Citation Nr: 1604110	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  14-22 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for service-connected depressive disorder. 

2.  Entitlement to service connection for sleep apnea.  


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1997 to March 2000, with service in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In this decision, the Board grants entitlement to at least a 70 percent rating for service-connected depressive disorder.  The issues of entitlement to a higher rating in excess of 70 percent for service-connected depressive disorder, as well as entitlement to sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal, the Veteran's depressive disorder has been manifested by at least occupational and social impairment with deficiencies in most areas, due to such symptoms as impaired impulse control, violent outbursts, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  


CONCLUSION OF LAW

Throughout the appeal, the criteria for a rating of at least 70 percent for depressive disorder have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130 (2015).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

Acquired psychiatric disorders are evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130 (2015).  A 50 percent rating is warranted where there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013). 

The Board finds that the Veteran's psychiatric symptoms, to include impaired impulse control, have resulted in at least occupational and social impairment with deficiencies in most areas and are characteristic of at least a 70 percent rating.  The Veteran's disability picture, taken as a whole and in combination with the objective evidence of record, have more nearly approximated the criteria of at least a 70 percent disability rating throughout the appeal.  

The Veteran was afforded a January 2014 VA examination.  The examiner noted that the Veteran had irritability, difficulty with temper, and intolerance of co-workers.  The Veteran expressed his concern that he would lose his temper more often if he were promoted to a supervisory role.  The Veteran described two incidents of violent outbursts at his place of employment.  The examiner found that he had disturbances of motivation and mood, as well as difficulty establishing and maintaining effective work and social relationships.  

The Veteran submitted a March 2014 lay statement.  The Veteran described the severity of his psychiatric disorder and the impact on his occupational impairment.  He stated that he has turned down opportunities of promotion due to his inability to interact with co-workers without losing his temper.  He has actively stayed in a position which requires the least possible interaction with his co-workers.  His lay statement described a past history of physical altercations with co-workers and the lay statement also indicated violent thoughts against co-workers.  In August 2014, the Veteran submitted two lay statements from co-workers.  These lay statements described the Veteran's history of violent outburst at work.  

The Board finds that the Veteran's depressive disorder, including his history of violent outburst and impaired impulse control, have resulted in deficiencies in most areas and are characteristic of at least a 70 percent rating.  The Board finds that the Veteran's disability picture, taken as a whole and in combination with the objective medical evidence of record, have more nearly approximated the criteria for at least a 70 percent rating throughout the appeal.  To this extent, the appeal is granted.  


ORDER

Effective January 10, 2013, an initial rating of at least 70 percent for service-connected depressive disorder is granted, subject to the applicable criteria governing the payment of monetary benefits.


REMAND

Initially, the Board notes that the June 2014 statement of the case references VA treatment records from May 2000 to October 2012 that are not currently associated with the claims file.  These treatment records are in the constructive possession of VA and should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

In the above decision, the Board granted at least a 70 percent rating for service-connected depressive disorder.  The issue of entitlement to more than 70 percent is remanded because the Veteran identified outstanding pertinent private treatment records.  During the January 2014 VA psychiatric examination, the Veteran stated that his psychiatric medication was increased within the last six to twelve months by his private primary care provider.  The Board notes that private treatment records from the Veteran's provider are associated with the claims file through November 2012.  As such, upon remand, the RO should attempt to associate private records dated since November 2012.  In light of the state of the record, the RO should also provide the Veteran a contemporaneous VA psychiatric examination to determine the nature, extent, and severity of his psychiatric condition.   Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

The Veteran was afforded a VA examination in January 2014 for his sleep apnea.  However, the Board finds that the examiner did not provide a sufficient rationale to support the conclusion that the Veteran's sleep apnea is not related to his exposure to environmental hazards during his service in Southwest Asia.  The examiner also did not adequately consider the Veteran's statements that he had sleep difficulty during service.  As such, upon remand, the RO should afford the Veteran a new examination to determine the nature and etiology of his sleep disorder, to include whether sleep apnea is caused or aggravated by service-connected depressive disorder or chronic fatigue syndrome.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file pertinent VA treatment records from May 2000 to October 2012 and from October 2013. 

2.  Request that the Veteran identify any pertinent private treatment records, to include records from University Primary Care dated since November 2012.

3.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of the severity of his psychiatric disorder and the nature and etiology of his sleep apnea.  

4.  Schedule the Veteran for a VA psychiatric examination to determine the nature, extent, and severity of his psychiatric disability.  The claims file must be made available to and reviewed by the examiner.  All tests deemed appropriate by the examiner should be performed.  

The examiner should report all pertinent findings and comment on the severity of any social and occupational impairment related to his psychiatric disability.    

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.

5.  Schedule the Veteran for a VA Gulf War examination to determine the current nature, onset, and etiology of his sleep apnea.  The claims file should be made available to and reviewed by the examiner.  

The Veteran has reported various sleeping difficulties.  An August 2012 private polysomnogram report stated that there was evidence of "mild obstructive sleep apnea."  A January 2014 VA examination report noted that the Veteran described symptoms "more classically of a sleep disturbance" possibly due to a psychiatric condition, such as talking and fighting in his sleep.  During the examination, the Veteran reported that during service, he could not sleep all night, he would wake up feeling unrefreshed by his sleep, and he felt lethargic most of the time.  The examination report diagnosed him with obstructive sleep apnea.  

The Veteran is currently service-connected for depressive disorder and chronic fatigue syndrome.  

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding his symptomatology, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to address each of the following questions: 

(a)  Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis?

(b)  If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to a presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(c)  Is it at least as likely as not that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstances of his service, specifically including environmental exposures during service in Southwest Asia during the Persian Gulf War?  

(d)  If not directly related to service on the basis of the above questions, is any medical condition proximately due to, the result of, or caused by any service-connected disabilities, specifically including the depressive disorder and chronic fatigue syndrome.  Please consider the Veteran's associated medications for his service-connected disabilities. 

(e)  If not caused by another service-connected disability, has any disorder been aggravated by his service-connected disabilities?  Please consider the Veteran's associated medications for his service-connected disabilities.  

Please articulate the reasons underpinning your conclusions for each of the above questions.  Please identify what facts and information, whether found in the record or outside the record, support your opinion, and explain how that evidence justifies your opinion.  

6.  Then readjudicate the claims.  If the benefits sought remain denied, the Veteran must be furnished a Supplemental Statement of the Case.  The Veteran must be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further Veteran consideration.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


